DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on October 26, 2018, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 7, 10 and 17 are objected to because of the following informalities: “programing” is spelled incorrectly, Examiner suggests it should be -- programming --. For remainder of the action the word will be reviewed as “programming”.
Claims 1 is objected to because of the following informalities: “the method” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read – the computer-implemented method --. For remainder of the action the word will be reviewed as “the computer-implemented method”.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for determining a rating score for a supplier.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “A method for determining a rating score for a supplier, comprising: receiving, transactional data regarding a shipment of goods from the supplier to a client; determining a score value for each of a plurality of key performance indicators (KPIs) based on the transactional data; determining an overall rating for the supplier based on a weighted aggregate of the score values and previously determined score values for previous shipments from the supplier to at least one of a plurality of clients, the previously determined score values stored to a distributed ledger; persisting a new transaction entry for the transactional data to the distributed ledger, wherein new transaction entry includes the score values for each of the KPIs and the overall rating; and providing the overall rating” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer, processor, client server, user interface of claim 1; storage media, processor, client server, user interface of claim 12; processor, computer-readable storage device, processor, client server, user interface of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer, processor, client server, user interface, storage media, computer-readable storage device).  The computer, processor, client server, user interface, storage media, computer-readable storage device in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-11, 13-14 and 16-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the computer recited in claims 2-11, 13-14; user interface recited in claims 2, 4, 13-14; non-transitory computer-readable media recited in claims 13-14; email/text message recited in claim 3; application programming interface (API) service recited in claims 7, 10 and 17; client application recited in claim 10 amount to mere instructions as discussed above. Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 4, 7-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Psota et al (US Patent Application Publication No. 20180276728 - hereinafter Psota) in view of Perkowitz et al (US Patent Application Publication No. 20200057980 - hereinafter Perkowitz).
Re. claim 1, Psota teaches:
A computer-implemented method for determining a rating score for a supplier, the computer-implemented method being executed by one or more processors and comprising: [Psota; ¶529 shows processors executing the system. While Fig. 2, ¶140-¶143 and ¶292 shows determining rating score for a supplier].
receiving, from a client server, transactional data regarding a shipment of goods from the supplier to a client; [Psota; ¶152 shows receiving transaction data for evaluation of suppliers and buyers such as “association facility 308 may enable association of transactions with different entities such as buyer 318A and supplier 320B. The association facility 308 may be coupled to any of the other facilities within the computer facility 302, such as the integration facility 312 which may receive non-transaction data from non-transaction sources 318. The analysis facility 314 may facilitate evaluation of suppliers 320 and buyers 318 based on the data integrated from other sources 318 and the data received from the association facility 308”].
determining a score value for each of a plurality of key performance indicators (KPIs) based on the transactional data; [Psota; Fig. 2, ¶140-¶143 and ¶292 shows KPIs determined from previous customer and shows the scores determined for each of the KPIs for a particular supplier, they show some examples are “product quality, customer service, timeliness of delivery, etc” which is also shown in Fig. 2].
determining an overall rating for the supplier based on a weighted aggregate of the score values and previously determined score values for previous shipments from the supplier to at least one of a plurality of clients, the previously determined score values stored to a {database}; [Psota; ¶143 shows use of previously determined score values for previous shipments as it states “the score associated with the supplier may be determined based on two or more groups comprising multiple parameters, such as the group pertaining to the degree of specialization of the supplier and the group pertaining to feedback from previous customers.” ¶256 and Fig. 21 shows the breakdown to populate an “Overall Rating” basing it off a “Each rating may be scaled on a normalized scale, such as a one hundred point scale 2110, with particular ratings depicted graphically” or (weighted aggregate of the score values). Further ¶444 shows that determining overall rating is based on weighted aggregate of score values and previous rankings as it states “Much like the use of historical transaction data (e.g. customs data) can inform a Overall rating (e.g. Panjiva rating) for a supplier and/or buyer, request system historical data can play a key role as well. Each buyer request, supplier offer, and bids by either supplier or buyer may initiate a rating process that captures information about the bid/offer/request and leverages it to guide aggregation of data from other parts of the inventive system (e.g. transaction history, shipper data, third-party data, other platform generated data, and the like) to form a basis for rating the buyer, supplier, or both involved in a request/offer/bid process. In an example, a buyer may place a request to purchase 100 items at a price P”].
[…] wherein new transaction entry includes the score values for each of the KPIs and the overall rating; [Psota; ¶273 shows a search of database for where data is stored. Further ¶205 shows new transactions are entered, and the transactions are previously shown in ¶256 and ¶444 for KPIs and ratings].
providing the overall rating to a user interface (UI).  [Psota; Fig. 2 shows user interface and shows the overall rating that is produced using the set of KPIs such as “product quality, customer service, timeliness of delivery, etc”].
Psota doesn’t teach, Perkowitz teaches:
[…], the previously determined score values stored to a distributed ledger [Perkowitz; ¶41 shows this process performed for storing supply chain information as “as part of product supply chain, once the device is purchased by/to be shipped to the customer, an entry is created in the manufacturer blockchain which ties that customer ID to the asset ID. Additional information such as the purchase details (like product ID, authorization/customer ID, partner ID, other partner parameters, potential install base location etc.) may be added in the data portion of the blockchain transaction on a per-device basis, and which details are relevant only to a provider”. Further, Abstract, ¶9 and ¶30-¶32 shows the tracking of ownership and usage of assets, so previous usage of assets is stored, then adds new transaction in the blockchain for newly created asset to include the asset identifier such as “tracks ownership and usage of assets, wherein each transaction in the blockchain includes an asset identifier that identifies a particular asset and a custodian identifier that identifies a particular custodian of a particular asset. The servers create a new transaction in the blockchain for a newly created asset and to include an asset identifier for the newly created asset together with a custodian identifier to whom the newly created asset is assigned”].
persisting a new transaction entry for the transactional data to the distributed ledger, wherein new transaction entry includes the {asset}; and [Perkowitz; Abstract, ¶9 and ¶30-¶32 such as “servers create a new transaction in the blockchain for a newly created asset and to include an asset identifier for the newly created asset together with a custodian identifier to whom the newly created asset is assigned” of Abstract and ¶9 and “the asset will retransfer itself to its current custodian by creating a new transaction. The transaction will be signed by the current custodian's private key for both the previous and new custodians and will include a new updated data block” of ¶31].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Perkowitz in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it “creates a major competitive advantage for manufacturer to maintain the authenticity of the asset, as the unauthorized intruders who will not have access to this data”, [Perkowitz; ¶33].

Re. claim 4, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
determining respective ratings scores for other suppliers of the goods from other transaction entries in the {database} for previous shipments from the other suppliers to the clients; and [Psota; ¶444 shows that determining overall rating for previous shipments in form of historical data for a supplier such as “These bids, offers, requests, and the responses associated therewith (or lack thereof) may further inform a rating for suppliers and/or buyers. Much like the use of historical transaction data (e.g. customs data) can inform a Overall rating (e.g. Panjiva rating) for a supplier and/or buyer, request system historical data can play a key role as well. Each buyer request, supplier offer, and bids by either supplier or buyer may initiate a rating process that captures information about the bid/offer/request and leverages it to guide aggregation of data from other parts of the inventive system (e.g. transaction history, shipper data, third-party data, other platform generated data, and the like) to form a basis for rating the buyer, supplier, or both involved in a request/offer/bid process. In an example, a buyer may place a request to purchase 100 items at a price P”].
providing the respective ratings scores for the other suppliers to the UI. [Psota; Fig. 2 shows user interface and shows the overall rating that is produced using the set of KPIs such as “product quality, customer service, timeliness of delivery, etc”].
Psota doesn’t teach, Perkowitz teaches:
[…], transaction entries in the distributed ledger; [Perkowitz; ¶41 shows this process performed for storing supply chain information as “as part of product supply chain, once the device is purchased by/to be shipped to the customer, an entry is created in the manufacturer blockchain which ties that customer ID to the asset ID. Additional information such as the purchase details (like product ID, authorization/customer ID, partner ID, other partner parameters, potential install base location etc.) may be added in the data portion of the blockchain transaction on a per-device basis, and which details are relevant only to a provider”. Further, Abstract, ¶9 and ¶30-¶32 shows the tracking of ownership and usage of assets, so previous usage of assets is stored, then adds new transaction in the blockchain for newly created asset to include the asset identifier such as “tracks ownership and usage of assets, wherein each transaction in the blockchain includes an asset identifier that identifies a particular asset and a custodian identifier that identifies a particular custodian of a particular asset. The servers create a new transaction in the blockchain for a newly created asset and to include an asset identifier for the newly created asset together with a custodian identifier to whom the newly created asset is assigned”]. The motivation to combine Psota in view of Perkowitz is discussed in claim 1 above and incorporated herein.



Re. claim 7, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
wherein the transactional data is received through an application programming interface (API) service.  [Psota; ¶273 and ¶335 shows interaction with interface and an API and receiving data in regards to ratings].

Re. claim 8, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota doesn’t teach, Perkowitz teaches:
wherein the transactional data is received based on a triggering of a smart contract condition.  [Perkowitz; ¶37 shows when a label is scanned data is received such as “the integrated code comprising a barcode and QR code is scanned which enables extracting of data from both the codes simultaneously, thereby allowing easy integration with legacy systems. The blockchain client application as described in the present invention will make no noticeable difference to their everyday business and in one embodiment, the blockchain client application will not be active until it sees one of the integrated codes having a QR code and a barcode”]. The motivation to combine Psota in view of Perkowitz is discussed in claim 1 above and incorporated herein.

Re. claim 9, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
wherein the transactional data includes an arrival time and date, a quantity of the shipment, a price point of the shipment, purchase order data, goods receipt data, or invoice data.  [Psota; ¶16 transaction data for supplier is mentioned as an entity score which consists of variety of possibilities but one presented as “size of transactions” or quantity of the shipment, also shows purchase order data such as timeliness of delivery as one example].

Re. claim 10, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
comprising: 
providing the overall rating to a client application through an application programming interface (API) service.  [Psota; ¶335].

Re. claim 11, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
wherein the plurality of clients includes the client. [Psota; ¶335 and Fig. 3 shows plurality of Buyers, and shows Buyer 318A, 318B, then Suppliers 320A and 320B which are all a client].

Re. claim 12,
Non-transitory computer-readable storage media of claim 12 substantially mirrors the computer method of claim 1.

Re. claim 14,
Non-transitory computer-readable storage media of claim 14 substantially mirrors the computer method of claim 4.

Re. claim 15,
System of claim 15 substantially mirrors the computer method of claim 1.

Re. claim 17,
System of claim 17 substantially mirrors the computer method of claim 7.

Re. claim 18,
System of claim 18 substantially mirrors the computer method of claim 8.

Re. claim 19,
System of claim 19 substantially mirrors the computer method of claim 9.

Re. claim 20,
System of claim 20 substantially mirrors the computer method of claim 11.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Psota in view of Perkowitz in view of Arora et al (US Patent No. 11030535 - hereinafter Arora).
Re. claim 2, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
[…] new transaction entry includes the score values for each of the KPIs and the overall rating; [Psota; ¶183 shows collection facility which collects records of transactions from buyers. Fig. 2 also shows ratings submitted from past buyers for transactions. ¶273 shows a search of database for where data is stored. Further ¶205 shows new transactions are entered, and the transactions are previously shown in ¶256 and ¶444 for KPIs and ratings].
Psota doesn’t teach, Arora teaches:
prompting a user to enter an evaluation of the shipment; and [Arora; Fig. 2 and Col. 9 line 18 – Col. 10 line 35 for example, based on customer’s gratuity an implicit review is generated along with a rating is completed on customer’s behalf, but it is then sent to the customer to validate if the rating they implicitly put does indeed match the gratuity, at this time the customer has the ability to edit the review and finalize it and send it back such as “the inferred merchant rating 206 and/or the review statement 210 may be edited by the customer 102 through user input (e.g., touch screen user input) received at the client device 104. For example, if the customer 102 disagrees with the inferred merchant rating 206, the customer 102 may touch a star (e.g., the first, second, third, or fifth star) to adjust the inferred merchant rating 206. Similarly, the customer 102 may touch anywhere within the field where the review statement 210 is displayed to edit the review statement”].
receiving, from the UI, an evaluation for the shipment, wherein the new transaction entry includes the evaluation.  [Arora; Fig. 2 and Col. 9 line 18 – Col. 10 line 35 after the user is done reviewing the implicit rating/review and is done modifying if needed, the user clicks “validate” button, which will send their rating/review to the system].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Arora in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it “may benefit from merchant ratings and customer reviews that are inferred through machine learning techniques, where such ratings and reviews may not have otherwise been provided to the consumer community”, [Arora; Col. 2 lines 45-50].

Re. claim 3, Psota in view of Perkowitz in view of Arora teaches computer-implemented method of claim 2.
Psota doesn’t teach, Arora teaches:
wherein prompting the user includes sending, to the user, an email message or a text message about the shipment.  [Arora; Col. 10 lines 29-35 shows email and text messages used for sending purposes such as “prompt shown in FIG. 2 can be provided through any suitable channel to the customer 102 for viewing on the client device(s) 104. For example, prompting may be provided via electronic mail (e-mail), push notifications on the client device 104, Short Message Service (SMS) text, phone call, a mobile application, a website, a social networking site, and the like”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Arora in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it “may benefit from merchant ratings and customer reviews that are inferred through machine learning techniques, where such ratings and reviews may not have otherwise been provided to the consumer community”, [Arora; Col. 2 lines 45-50].

Re. claim 13,
Non-transitory computer-readable storage media of claim 13 substantially mirrors the computer method of claim 2.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Psota in view of Perkowitz in view of Kavounis et al (US Patent Application Publication No. 20020116213 - hereinafter Kavounis) in view of Weller et al (US Patent Application Publication No. 20090138316 - hereinafter Weller).
Re. claim 5, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota teaches:
wherein the KPIs include delivery time accuracy [Psota; Fig. 2 shows one of the KPIs as “timeliness of delivery”],
Psota doesn’t teach, Kavounis teaches:
wherein the KPIs include delivery quantity accuracy [Kavounis; ¶42-¶47 shows delivery quantity accuracy as there is monitoring of the amount that is delivered to the customer such as and shown with emphasis “considered to be delivered on time from the supplier when every line on the order passes both of the following tests: the received from supplier date is on or before the need date; and the quantity shipped is greater than or equal to the quantity ordered”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Kavounis in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Psota doesn’t teach, Weller teaches:
wherein the KPIs include delivery price accuracy [Weller; ¶92 and Fig. 15B shows pricing accuracy as KPI].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Weller in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Psota in view of Perkowitz in view of Nagai et al (US Patent Application Publication No. 20190116185 - hereinafter Nagai).
Re. claim 6, Psota in view of Perkowitz teaches computer-implemented method of claim 1.
Psota doesn’t teach, Nagai teaches:
wherein the clients are in a consortium of participating client organizations. [Nagai; ¶66 shows that buyers (clients) are part of the consortium as shown “the member management unit 310 provides new issue and authentication functions of members such as buyers and suppliers who participate in the consortium. In the member management unit 310, it is assumed that authentication of a participating member, signature to a TX, control of SC execution authority, and the like are performed using a pair of a secret key and a public key”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Weller in the system of Psota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since, “a specific node that manages the participants of the business network can efficiently specify the presence or absence of authority of the data access”, [Nagai; ¶204].

Re. claim 16,
System of claim 16 substantially mirrors the computer method of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628